DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-6, 9-11 and 13-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Objections
Claim 17 is objected to because of the following informalities:  “partially the” should be “partially on the.”  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 9-11, 13-14 and 16-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sun et al (US 2017/0206431).
For claim 1, Sun teaches a method for deep learning training ([0004]), comprising: 
receiving a candidate unit for classification (502, Figure 5 and [0077]), the candidate unit including an intersection area (overlap ratio, [0083]) between a ground truth bounding box ([0083]) and a detection box (sliding window 506, Figure 5 and [0080]); and
classifying the candidate unit by labelling (410, 412 and 414 of Figure 4), wherein labelling comprises: 
assigning a label of 0 (negative, [0083]-[0085]) when a value (overlap ratio, [0083]-[0085]) based on the intersection area is below a first threshold value (for a non-positive anchor, less than 0.3 is labeled negative, i.e., no object was detected, [0085]); 
assigning a label of 1 (positive, [0083]-[0085]) when the value based on the intersection area is above a second threshold value (for a positive anchor, greater than 0.7 is labeled positive, i.e., an object was detected, [0083]-[0085]); 
assigning at least one label (neutral, [0084]) that has one of a plurality of possible values in a range between 0 and 1 (an insignificant amount of overlap, [0084]) representing a probability that a given feature is observed in the intersection area (based on anchors, [0080]-[0084]) when the value based on the intersection area is above the first threshold value and below the second threshold value (as understood by [0080]-[0085]).
For claim 2, Sun further teaches:
the candidate unit is within an image (as understood by Figure 5).
For claim 3, Sun further teaches that labelling comprises: 
providing a label of a class for the detection box based at least partially on the intersection area for the class (as understood by Figures 3-5, [0017]-[0018] and [0080]-[0085]).
For claim 4, Sun further teaches that providing a label of a class comprises:
assigning a class label whose value is derived using the intersection area (as understood by Figures 3-5, [0017]-[0018] and [0080]-[0085]).
For claim 5, Sun further teaches that providing a label of a class comprises:
assigning a class label whose value is derived from a ratio involving the intersection area (overlap ratio, [0083]-[0085]).
For claim 6, Sun further teaches that assigning a class label comprises:
calculating the ratio of the intersection area to the entire area of the detection box (as understood by Figure 5 and [0083]-[0085]).
For claim 9, Sun further teaches that:
the value based on the intersection area for the class is a ratio of the intersection area to the entire area of the detection box (as understood by Figure 5 and [0083]-[0085]).
For claim 10, Sun further teaches that:
providing a label of a class for the detection box is also based on one or more confidence levels provided by a detection stage which also provided the detection box ([0017]-[0018] and [0080]-[0085]).
For claim 11, Sun further teaches that providing a label of a class for a detection box comprises: 
providing a label of a first class for the detection box based at least partially on the intersection area for the first class (a first of, e.g., 20 object classes, [0046]); and providing a label of a second class for the detection box based at least partially on the intersection area for the second class (a second of, e.g., 20 object classes, [0046]).
For claim 13, Sun further teaches that labelling comprises: 
generating soft labels (categorized objects, 414 of Figure 4) directly from classification scores from a probability model or neural network (confidence scores output from 412 of Figure 4, [0076]).
For claim 14, Sun further teaches that labelling comprises: 
generating soft labels directly from classification scores from a hidden Markov Model (HMM), a Gaussian mixture model (GMM), or a pretrained ([0019]) neural network (confidence scores output from 412 of Figure 4, [0076]).
For claim 16, Sun teaches an apparatus for deep learning training, comprising:
one or more non-transitory computer-readable media (Abstract); and 
at least one processor which, when executing instructions stored on one or more non- transitory computer readable media (Abstract), performs the steps of: 
receiving a candidate unit for classification (502, Figure 5 and [0077]), the candidate unit including an intersection area (overlap ratio, [0083]) between a ground truth bounding box ([0083]) and a detection box (sliding window 506, Figure 5 and [0080]); and
classifying the candidate unit by labelling (410, 412 and 414 of Figure 4), wherein labelling comprises: 
assigning a label of 0 (negative, [0083]-[0085]) when a value (overlap ratio, [0083]-[0085]) based on the intersection area is below a first threshold value (for a non-positive anchor, less than 0.3 is labeled negative, i.e., no object was detected, [0085]); 
assigning a label of 1 (positive, [0083]-[0085]) when the value based on the intersection area is above a second threshold value (for a positive anchor, greater than 0.7 is labeled positive, i.e., an object was detected, [0083]-[0085]); 
assigning at least one label (neutral, [0084]) that has one of a plurality of possible values in a range between 0 and 1 (an insignificant amount of overlap, [0084]) representing a probability that a given feature is observed in the intersection area (based on anchors, [0080]-[0084]) when the value based on the intersection area is above the first threshold value and below the second threshold value (as understood by [0080]-[0085]).
For claim 17, Sun further teaches that labelling comprises: 
providing a label of a class for a detection bounding box based at least partially on the intersection area (as understood by Figures 3-5, [0017]-[0018] and [0080]-[0085]).
For claim 18, Sun further teaches that labelling comprises: 
generating soft labels (categorized objects, 414 of Figure 4) directly from classification scores from a probability model or neural network (confidence scores output from 412 of Figure 4, [0076]).
For claim 19, Sun teaches a method, comprising: 
manufacturing a chipset ([0005]) capable of deep learning training ([0004]-[0005] and [0015]) comprising: 
at least one processor (234, Figure 2) which, when executing instructions stored on one or more non- transitory computer readable media, performs the steps of: 
receiving a candidate unit for classification (502, Figure 5 and [0077]), the candidate unit including an intersection area (overlap ratio, [0083]) between a ground truth bounding box ([0083]) and a detection box (sliding window 506, Figure 5 and [0080]); and
classifying the candidate unit by labelling (410, 412 and 414 of Figure 4), wherein labelling comprises: 
assigning a label of 0 (negative, [0083]-[0085]) when a value (overlap ratio, [0083]-[0085]) based on the intersection area is below a first threshold value (for a non-positive anchor, less than 0.3 is labeled negative, i.e., no object was detected, [0085]); 
assigning a label of 1 (positive, [0083]-[0085]) when the value based on the intersection area is above a second threshold value (for a positive anchor, greater than 0.7 is labeled positive, i.e., an object was detected, [0083]-[0085]); 
assigning at least one label (neutral, [0084]) that has one of a plurality of possible values in a range between 0 and 1 (an insignificant amount of overlap, [0084]) representing a probability that a given feature is observed in the intersection area (based on anchors, [0080]-[0084]) when the value based on the intersection area is above the first threshold value and below the second threshold value (as understood by [0080]-[0085]); and 
the one or more non-transitory computer-readable media which store the instructions ([0005]).
For claim 20, Sun teaches a method of testing an apparatus, comprising: 
testing whether the apparatus has at least one processor (234, Figure 2) which, when executing instructions stored on one or more non-transitory computer readable media ([0005]), performs deep learning training  ([0004]-[0005] and [0015]) comprising the steps of: 
receiving a candidate unit for classification (502, Figure 5 and [0077]), the candidate unit including an intersection area (overlap ratio, [0083]) between a ground truth bounding box ([0083]) and a detection box (sliding window 506, Figure 5 and [0080]); and
classifying the candidate unit by labelling (410, 412 and 414 of Figure 4), wherein labelling comprises: 
assigning a label of 0 (negative, [0083]-[0085]) when a value (overlap ratio, [0083]-[0085]) based on the intersection area is below a first threshold value (for a non-positive anchor, less than 0.3 is labeled negative, i.e., no object was detected, [0085]); 
assigning a label of 1 (positive, [0083]-[0085]) when the value based on the intersection area is above a second threshold value (for a positive anchor, greater than 0.7 is labeled positive, i.e., an object was detected, [0083]-[0085]); 
assigning at least one label (neutral, [0084]) that has one of a plurality of possible values in a range between 0 and 1 (an insignificant amount of overlap, [0084]) representing a probability that a given feature is observed in the intersection area (based on anchors, [0080]-[0084]) when the value based on the intersection area is above the first threshold value and below the second threshold value (as understood by [0080]-[0085]); and 
testing whether the apparatus has the one or more non-transitory computer-readable media which store the instructions (as understood by [0005]).
Allowable Subject Matter
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL CALRISSIAN PUENTES whose telephone number is (571)270-5070.  The examiner can normally be reached on M-F 9-6:30 (flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALEXEY SHMATOV can be reached on 571-270-3428.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/DANIEL C PUENTES/Primary Examiner, Art Unit 2123